83043: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26143: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83043


Short Caption:BAUER VS. LAS VEGAS PROF'L GRP.-CALARCO, P.C.Court:Supreme Court


Related Case(s):62469


Lower Court Case(s):Clark Co. - Eighth Judicial District - D387683Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTerrell D. BauerJoseph R. Ganley
							(Hutchison & Steffen, LLC/Las Vegas)
						Scot L. Shirley
							(Hutchison & Steffen, LLC/Las Vegas)
						Daniel Henry Stewart
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentLas Vegas Professional Group-Calarco, P.C.Joshua H. Reisman
							(Reisman Sorokac)
						Robert R. Warns, III
							(Reisman Sorokac)
						





Docket Entries


DateTypeDescriptionPending?Document


06/11/2021Filing FeeFiling Fee due for Appeal. (SC)


06/11/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-16843




06/11/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-16845




06/14/2021Filing FeeFiling Fee Paid. $250.00 from Michael K. Wall.  E-Payment Ref. no. 21061148679167. (SC)


06/14/2021Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. Docketing statement mailed to appellant's counsel, due: 21 days. (SC)21-16972




06/14/2021Record on Appeal DocumentsFiled Confidential Civil Cover Sheet. (SC)


07/02/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  July 20, 2021.  (SC)21-19131




07/20/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-20865




07/29/2021Order/ProceduralFiled Order to Show Cause and Regarding Counsel.  Appellant's Response due:  30 days.  The deadlines for filing documents in this appeal shall be suspended pending further order of this court.  Respondent shall have 30 days from the date of this order to retain counsel and cause new counsel to file a notice of appearance with this court.  If respondent fails to retain counsel, respondent may not file documents in this appeal.  (SC)21-21972




08/09/2021Notice/IncomingFiled Notice of Appearance (Daniel H. Stewart of Hutchison & Steffen, PLLC, enters his appearance in the above-caption matter as attorney for Appellant Terrell D. Bauer). (SC)21-23064




08/27/2021Notice/IncomingFiled Notice of Appearance (Joshua H. Reisman and Robert R. Warns, III, of the law firm of Reisman Sorokac, are hereby appearing as counsel of record on behalf of Respondent). (SC)21-25083




08/30/2021MotionFiled Appellant's Response to Order to Show Cause. (SC)21-25190




09/09/2021Order/DispositionalFiled Order Dismissing Appeal. "This appeal is dismissed." fn1 [The notice of appearance filed August 27, 2021, by attorneys Joshua H. Reisman and Robert R. Warns III of Reisman Sorokac is approved. The clerk shall add these attorneys as counsel of record for respondent.] SNP21 - RP/LS/AS (SC)21-26143




10/04/2021RemittiturIssued Remittitur. (SC)21-28340




10/04/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/20/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 5, 2021. (SC)21-28340





Combined Case View